     Case 3:18-cv-00037-L Document 47 Filed 03/31/19                           Page 1 of 8 PageID 1123


                               IN THE UNITED STATES DISTRICT COURT
                                   NORTHERN DISTRICT OF TEXAS
                                         DALLAS DIVISION

CHERYL BUTLER,                                            §
                                                          §
                  Plaintiff,                              §
v.                                                        §
                                                          §             Civil Action No. 3:18-CV-37-L
JENNIFER P. COLLINS, et al.,                              §
                                                          §
                  Defendants.                             §

                               MEMORANDUM OPINION AND ORDER

        Before the court is Defendants’ Motion to Dismiss Second Amended Complaint Pursuant

to Rule 12(b)(6) (Doc. 15), filed April 2, 2018. After considering the motion, response, and reply,

the court grants in part and denies in part Defendants’ Motion to Dismiss Second Amended

Complaint Pursuant to Rule 12(b)(6) (Doc. 15).

I.      Factual and Procedural Background

        Plaintiff Cheryl Butler (“Plaintiff”) brought this action against Southern Methodist University

(“SMU”) and a number of individuals. As a result of Plaintiff’s Second Amended Complaint

(“Complaint”) and an order by the court dismissing claims against certain unserved defendants under

Federal Rule of Civil Procedure 4(m), only SMU and Defendants Jennifer P. Collins, Steven C.

Currall, Roy R. Anderson, Julie Forrester Rogers, Harold Stanley, Paul J. Ward remain (“Individual

Defendants”).1 The court refers collectively to SMU and the Individual Defendants as “Defendants.”


        1
            On November 21, 2018, the court ordered as follows:

                 In its Order of October 17, 2018, the court directed Plaintiff Cheryl Butler (“Plaintiff” or
        “Butler”) to effect service on Defendants Anthony Colangelo; Elizabeth G. Thornburg; Samantha
        Thomas; and Rhonda Ice Adams by November 16, 2018, and warned her that if service was not
        effected on these Defendants by this date, this action against these Defendants would be dismissed
        without prejudice pursuant to Rule 4(m) of the Federal Rules of Civil Procedure. As of this date, the

Memorandum Opinion and Order - Page 1
      Case 3:18-cv-00037-L Document 47 Filed 03/31/19                            Page 2 of 8 PageID 1124


In her Complaint, Plaintiff alleges causes of action under state and federal law. Plaintiff’s claims

pertain to and arise from her employment as a “tenure track” Assistant Professor of Law at the SMU

Dedman School of Law. In their Motion to Dismiss, Defendants move for dismissal of Plaintiff’s

negligent supervision claim against SMU. Defendants also move to dismiss Plaintiff’s claims against

the remaining Individual Defendants for fraud, defamation, conspiracy to defame, alleged violations

of the Family Medical Leave Act (“FMLA”), and claims brought pursuant to 42 U.S.C. § 1981. For

the reasons herein explained, the court grants Defendants’ Motion to Dismiss Plaintiff’s negligent

supervision claim against SMU and Plaintiff’s claims against the Individual Defendants for fraud,

defamation, and conspiracy to defame, and denies Motion to Dismiss Plaintiff’s FMLA claim and

claims brought pursuant to § 1981 against the Individual Defendants.

II.      Standard for Rule 12(b)(6) - Failure to State a Claim

         To defeat a motion to dismiss filed pursuant to Rule 12(b)(6) of the Federal Rules of Civil

Procedure, a plaintiff must plead “enough facts to state a claim to relief that is plausible on its face.”

Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007); Reliable Consultants, Inc. v. Earle, 517

F.3d 738, 742 (5th Cir. 2008); Guidry v. American Pub. Life Ins. Co., 512 F.3d 177, 180 (5th Cir.

2007). A claim meets the plausibility test “when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged. The

plausibility standard is not akin to a ‘probability requirement,’ but it asks for more than a sheer



         docket does not reflect that Defendants Anthony Colangelo; Elizabeth G. Thornburg; Samantha
         Thomas; and Rhonda Ice Adams have been served. Moreover, Butler has not requested an extension
         of the court’s deadline, or shown good cause for her failure to effect service as ordered by the court.
         Accordingly, pursuant to Rule 4(m), this action against Defendants Anthony Colangelo; Elizabeth
         G. Thornburg; Samantha Thomas; and Rhonda Ice Adams is dismissed without prejudice.

Order (Doc. 40).

Memorandum Opinion and Order - Page 2
   Case 3:18-cv-00037-L Document 47 Filed 03/31/19                    Page 3 of 8 PageID 1125


possibility that a defendant has acted unlawfully.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

(internal citations omitted). While a complaint need not contain detailed factual allegations, it must

set forth “more than labels and conclusions, and a formulaic recitation of the elements of a cause of

action will not do.” Twombly, 550 U.S. at 555 (citation omitted). The “[f]actual allegations of [a

complaint] must be enough to raise a right to relief above the speculative level . . . on the assumption

that all the allegations in the complaint are true (even if doubtful in fact).” Id. (quotation marks,

citations, and footnote omitted). When the allegations of the pleading do not allow the court to infer

more than the mere possibility of wrongdoing, they fall short of showing that the pleader is entitled

to relief. Iqbal, 556 U.S. at 679.

        In reviewing a Rule 12(b)(6) motion, the court must accept all well-pleaded facts in the

complaint as true and view them in the light most favorable to the plaintiff. Sonnier v. State Farm

Mutual Auto. Ins. Co., 509 F.3d 673, 675 (5th Cir. 2007); Martin K. Eby Constr. Co. v. Dallas Area

Rapid Transit, 369 F.3d 464, 467 (5th Cir. 2004); Baker v. Putnal, 75 F.3d 190, 196 (5th Cir. 1996).

In ruling on such a motion, the court cannot look beyond the pleadings. Id.; Spivey v. Robertson, 197

F.3d 772, 774 (5th Cir. 1999). The pleadings include the complaint and any documents attached to

it. Collins v. Morgan Stanley Dean Witter, 224 F.3d 496, 498-99 (5th Cir. 2000). Likewise,

“‘[d]ocuments that a defendant attaches to a motion to dismiss are considered part of the pleadings

if they are referred to in the plaintiff’s complaint and are central to [the plaintiff’s] claims.’” Id.

(quoting Venture Assocs. Corp. v. Zenith Data Sys. Corp., 987 F.2d 429, 431 (7th Cir. 1993)). In

this regard, a document that is part of the record but not referred to in a plaintiff’s complaint and not

attached to a motion to dismiss may not be considered by the court in ruling on a 12(b)(6) motion.

Gines v. D.R. Horton, Inc., 699 F.3d 812, 820 & n.9 (5th Cir. 2012) (citation omitted). Further, it


Memorandum Opinion and Order - Page 3
   Case 3:18-cv-00037-L Document 47 Filed 03/31/19                   Page 4 of 8 PageID 1126


is well-established and ‘“clearly proper in deciding a 12(b)(6) motion [that a court may] take judicial

notice of matters of public record.”’ Funk v. Stryker Corporation, 631 F.3d 777, 783 (5th Cir. 2011)

(quoting Norris v. Hearst Trust, 500 F.3d 454, 461 n.9 (5th Cir. 2007) (citing Cinel v. Connick, 15

F.3d 1338, 1343 n.6 (5th Cir. 1994)).

       The ultimate question in a Rule 12(b)(6) motion is whether the complaint states a valid claim

when it is viewed in the light most favorable to the plaintiff. Great Plains Trust Co. v. Morgan

Stanley Dean Witter, 313 F.3d 305, 312 (5th Cir. 2002). While well-pleaded facts of a complaint

are to be accepted as true, legal conclusions are not “entitled to the assumption of truth.” Iqbal, 556

U.S. at 679 (citation omitted). Further, a court is not to strain to find inferences favorable to the

plaintiff and is not to accept conclusory allegations, unwarranted deductions, or legal conclusions.

R2 Invs. LDC v. Phillips, 401 F.3d 638, 642 (5th Cir. 2005) (citations omitted). The court does not

evaluate the plaintiff’s likelihood of success; instead, it only determines whether the plaintiff has

pleaded a legally cognizable claim. United States ex rel. Riley v. St. Luke’s Episcopal Hosp., 355

F.3d 370, 376 (5th Cir. 2004). Stated another way, when a court deals with a Rule 12(b)(6) motion,

its task is to test the sufficiency of the allegations contained in the pleadings to determine whether

they are adequate enough to state a claim upon which relief can be granted. Mann v. Adams Realty

Co., 556 F.2d 288, 293 (5th Cir. 1977); Doe v. Hillsboro Indep. Sch. Dist., 81 F.3d 1395, 1401 (5th

Cir. 1996), rev’d on other grounds, 113 F.3d 1412 (5th Cir. 1997) (en banc). Accordingly, denial

of a 12(b)(6) motion has no bearing on whether a plaintiff ultimately establishes the necessary proof

to prevail on a claim that withstands a 12(b)(6) challenge. Adams, 556 F.2d at 293.




Memorandum Opinion and Order - Page 4
    Case 3:18-cv-00037-L Document 47 Filed 03/31/19                               Page 5 of 8 PageID 1127


III.     Analysis

         A.       Negligent Supervision, Defamation, Fraud, Conspiracy to Defame

         Defendants contend that Plaintiff’s negligent supervision claim against SMU and her

defamation and fraud claims against the Individual Defendants are preempted by the Texas

Commission on Human Rights Act (“TCHRA”).                           Defendants further assert that Plaintiff’s

conspiracy to defame claim against the Individual Defendants fails, as a matter of law, as it is

derivative of her preempted defamation claim.

         Plaintiff disagrees that the TCHRA preempts all of her tort claims against SMU, and also

responds that the TCHRA does not preempt her defamation and other tort claims against the

Individual Defendants.2

         Defendants reply that the cases relied on by Plaintiff in response to their preemption

argument regarding the defamation and fraud claims against the Individual Defendants are

distinguishable. See Defs.’ Reply (noting that they were unable to locate some of the cases relied

on by Plaintiff because the citations included in her response were incorrect). Regarding the tort

claims against the Individual Defendants, Defendants contend:

                 In this case, Butler alleges a discriminatory and retaliatory scheme that took
         place over her entire tenure at SMU and involved many members of the faculty, not
         a single unexpected incident of attempted rape. Every allegation Butler raises of
         defamatory or fraudulent conduct by the individual defendants takes place within the
         scope of their employment in terms of discrimination and retaliation in the tenure and


         2
           Plaintiff filed a twenty-four page response to Defendants’ Motion to Dismiss. The response includes a table
of contents and table of authorities as required by this district’s Local Civil Rule 7.2, but the table of contents simply
outlines the sections included in Plaintiff’s response without providing any corresponding page references as required
by Local Civil Rule 7.2(d)(1), making it totally useless and unhelpful in locating the various arguments made by Plaintiff
in her response. Plaintiff’s response is missing citations to legal authority and her pleadings and, thus, does not comply
with Local Civil Rules 7.1(d) or 7.2(d)(2). Failure in the future of Plaintiff to comply with this district’s Local Civil
Rules will result in the noncompliant filing being stricken without further notice or other sanctions.


Memorandum Opinion and Order - Page 5
   Case 3:18-cv-00037-L Document 47 Filed 03/31/19                  Page 6 of 8 PageID 1128


       promotion process. See, e.g., 2d Am. Compl. ¶¶ 631, 638, 645 (alleging defendants
       defamed Butler because they sought to retaliate against her). Butler’s fraud claim is
       based on the same conduct as her discrimination and retaliation claims. The Second
       Amended Complaint directly and repeatedly links Butler’s fraud allegations to
       discrimination and retaliation, explicitly alleging that withholding the tenure report
       was retaliatory for discrimination complaints. See, e.g., 2d Am. Compl. ¶¶ 664-666,
       670, 672-675, 678. 2d Am. Compl. ¶ 678. The gravamen of all Butler’s claims in the
       Second Amended Complaint is discrimination and retaliation in connection with the
       tenure and promotion process. Accordingly, like the tort claims in Waffle House,
       Hassell, and Woods, Butler’s tort claims are all preempted by the TCHRA.

Defs.’ Reply 5 (footnote omitted) (citing Hassell v. Axium Healthcare Pharmacy, Inc., No.

4:13-CV-746-O, 2014 WL 1757207 at *7 (N.D. Tex. May 2, 2014); Woods v. Communities in

School Se. Tex., No. 09-14-00021-CV, 2015 WL 2414260 at *10 (Tex. App. Beaumont              May 21,

2015, no pet.); Waffle House, Inc. v. Williams, 313 S.W.3d 796, 802, 808 (Tex. 2010)). Defendants

maintain that Plaintiff abandoned her negligent supervision claim against SMU by not addressing

it. Defendants also note:

       Butler did not include claims for defamation and fraud against SMU in her Second
       Amended Complaint, but inexplicably continues to argue in her Response (p. 13-15)
       that the TCHRA does not preempt all tort claims against SMU. Her live complaint
       does not contain claims for defamation and fraud against SMU and the argument is
       irrelevant.

Defs.’ Reply 2.

       The court has reviewed the cases cited by the parties, to the extent it was able to locate them

using the citations provided, and agrees with Defendants that Plaintiff’s defamation and fraud claims

are preempted by the TCHRA, as the gravamen of these claims is, as Defendants argue, for unlawful

employment discrimination and retaliation, wrongs that the TCHRA is specifically designed to

address. See Waffle House, Inc., 313 S.W.3d at 808-09 (concluding that the plaintiff’s common law

tort claims were preempted by her claim under the TCHRA because the gravamen of these claims



Memorandum Opinion and Order - Page 6
   Case 3:18-cv-00037-L Document 47 Filed 03/31/19                   Page 7 of 8 PageID 1129


was the type of wrong that the TCHRA was meant to remedy). Because Plaintiff’s conspiracy to

defame is derivative of her preempted defamation claim, it also fails as a matter of law. Vendever

LLC v. Intermatic Mfg. Ltd., No. 3:11-CV-201-B, 2011 WL 4346324, at *7 (N.D. Tex. Sept. 16,

2011) (citing Tilton v. Marshall, 925 S.W.2d 672, 681 (Tex. 1996)).

        Further, as Plaintiff did not respond to Defendants’ Motion to Dismiss and argument that her

negligent supervision claim against SMU is also preempted by the TCHRA, the court concludes that

Plaintiff abandoned this claim, which will be dismissed with prejudice. See Black v. Panola Sch.

Dist., 461 F.3d 584, 588 n.1 (5th Cir. 2006) (concluding that the plaintiff abandoned her retaliatory

abandonment claim when she failed to defend the claim in response to a motion to dismiss);

Hargrave v. Fibreboard Corp., 710 F.2d 1154, 1164 (5th Cir. 1983) (explaining that a plaintiff, “in

his opposition to a motion for summary judgment cannot abandon an issue and then . . . by drawing

on the pleadings resurrect the abandoned issue”).

        Finally, as Defendants correctly note, Plaintiff’s live pleading does not include claims for

defamation or fraud against SMU. As a result, the claims are not before the court. As these claims

are not part of this action, the court need not address Plaintiff’s contentions regarding them or the

parties’ other contentions that are mooted by the court’s rulings.

        Because Plaintiff’s claims for defamation, conspiracy to commit defamation, and fraud

against the Individual Defendants fail as a matter of law, and Plaintiff has abandoned her negligent

supervision claim against SMU, the court will not allow her to further amend her pleadings as to

these claims in an attempt to resurrect them, as doing so would be futile and unnecessarily delay the

resolution of this litigation.




Memorandum Opinion and Order - Page 7
   Case 3:18-cv-00037-L Document 47 Filed 03/31/19                  Page 8 of 8 PageID 1130


       B.      Claims Under FMLA and Section 1981

       Defendants seek dismissal of Plaintiff’s claims under the FMLA and section 1981 on the

grounds that they are not Plaintiff’s “employer” for purposes of the FMLA, and they are not proper

defendants under section 1981 because they did not have substantial control over Plaintiff with

respect to employment decisions. The court will deny Defendants’ Motion to Dismiss these claims,

as it determines that resolution of these issues, which involve factual inquiries, is more appropriate

in the context of a summary judgment motion or at trial. As previously stated, at the motion-to-

dismiss stage, the court only tests the adequacy of the pleadings and does not address issues of proof

or credibility. In this regard, the court also notes the heavy reliance of Defendants on summary

judgment motion cases.

IV.    Conclusion

       For the reasons stated, Defendants’ Motion to Dismiss Second Amended Complaint Pursuant

to Rule 12(b)(6) (Doc. 15) is granted with respect to Plaintiff’s negligent supervision claim against

SMU and Plaintiff’s claims against the Individual Defendants for fraud, defamation, conspiracy to

defame, and these claims are dismissed with prejudice. Defendants’ Motion to Dismiss Second

Amended Complaint Pursuant to Rule 12(b)(6) (Doc. 15) is denied with respect to Plaintiff’s FMLA

claim and claims brought pursuant to section 1981 against the Individual Defendants.

       It is so ordered this 31st day of March, 2019.



                                                      _________________________________
                                                      Sam A. Lindsay
                                                      United States District Judge




Memorandum Opinion and Order - Page 8
